UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7601



CHARLES W. BARLOW,

                                             Petitioner - Appellant,

          versus

WILLARD L. HERRON, Sheriff of Randolph County,

                                              Respondent - Appellee.



                            No. 96-7604


CHARLES W. BARLOW,

                                             Petitioner - Appellant,

          versus

WILLARD L. HERRON,

                                              Respondent - Appellee.



Appeals from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert Earl Maxwell, Senior
District Judge. (CA-96-56-2, CA-96-79-2)


Submitted:   January 9, 1997              Decided:   January 24, 1997


Before HALL and MICHAEL, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.
2
Dismissed by unpublished per curiam opinion.

Charles W. Barlow, Appellant Pro Se. Rory L. Perry, OFFICE OF THE
ATTORNEY GENERAL, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     This is a consolidated appeal in which the Appellant, a West

Virginia inmate, appeals the district court's orders denying relief
on his two petitions filed under 28 U.S.C. § 2254 (1994), amended

by Antiterrorism and Effective Death Penalty Act of 1996, Pub. L.

No. 104-132, 110 Stat. 1214. We have reviewed the records and the

district court's opinions and find no reversible error. According-
ly, we deny certificates of appealability and dismiss the appeals

on the reasoning of the district court. Barlow v. Herron, No. CA-

96-56-2 (N.D.W. Va. Sept. 24, 1996); Barlow v. Herron, No. CA-96-
79-2 (N.D.W. Va. Oct. 16, 1996). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.



                                                         DISMISSED



                                3